Citation Nr: 0303706	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left ankle disability.

(The issue of entitlement to service connection for a right 
ankle disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to April 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2002, the appellant appeared at the Houston RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing has been associated with the claims 
file.

With regard to the issue of entitlement to service connection 
for a right ankle disability, the Board is undertaking 
additional development, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The Board notes that during the appeal process, the right 
ankle claim was developed and adjudicated, at times, as a 
claim to reopen.  The Board finds, however, that there is no 
final decision of record regarding the issue of entitlement 
to service connection for a right ankle disability.  



In December 1990, the RO denied entitlement to service 
connection for a right ankle disability, and this was the 
first adjudication of this issue.  In September 1991, the 
veteran filed a notice of disagreement.  A statement of the 
case was not issued until March 2002.  In May 2002, the RO 
received a VA Form 9, Appeal to Board of Veterans' Appeals.  
Therefore, the Board need not reopen the claim prior to 
development.

In the July 2002 statement from the veteran's representative, 
it was contended that the right ankle should be service 
connected because it was a result of the left ankle 
disability, i.e., the veteran favored his right ankle, which 
then caused additional weight bearing stress on the right 
side.  At the September 2002 videoconference hearing 
conducted by the undersigned Veterans Law Judge, arguments of 
secondary service-connection were again presented.

As the issue of entitlement to service connection for a right 
ankle disability secondary to a service-connected left ankle 
disability has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	The appellant served on active duty from August 1977 
to April 1989.

2.	On September 10, 2002, prior to the promulgation of a 
decision in the appeal, the Board received 
notification from the appellant that a withdrawal of 
this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

